                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


CLARENCE DWAYNE JACOBS,
FDOC Inmate No. L52375,

      Plaintiff,

v.                                           CASE NO. 3:19cv13-MCR/EMT

WARDEN W. CLEMMONS, et al.,

     Defendants.
______________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated January 14, 2019. ECF No. 5. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1);

       3.     The clerk will enter judgment accordingly and close this case.

       DONE AND ORDERED this 30th day of January 2019.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:19cv13-MCR/EMT
